Appleton, C. J.
The evidence on both sides establishes the fact of a partnership between these parties and of its dissolution. This prima fade entitles the plaintiff to maintain his bill.
The defendant sets up by way of answer an agreement by which, as he alleges, the plaintiff became the purchaser of the assets of the firm for a stipulated sum and obliged to pay its debts. There is no written evidence on the subject. These' allegations of the defendant are utterly denied by the plaintiff. The evidence of the book-keeper rather negatives than sustains the answer. The burthen is upon the defendant, setting out new facts not responsive to the bill, to make out his agreement by a preponderance of proof. This he has failed.to do.

Bill maintained, and a master to be appointed to state the accounts between the parties.

Cutting, Walton, Dickerson, Danforth and Tapley, JJ., concurred.